Citation Nr: 0817916	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  01-07 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the November 4, 1960, rating decision denying service 
connection for retinal degeneration should be revised or 
reversed based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1959 to October 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on March 18, 
2008, which reversed a July 2006 Board decision as to the 
issue on appeal.  The Court had previously vacated an April 
2005 Board decision in January 18, 2006, and remanded the 
case for additional development.  The issue initially arose 
from a decision by the Boston, Massachusetts, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The November 4, 1960, rating decision denying service 
connection for retinal degeneration was clearly and 
unmistakably erroneous in failing to properly apply a statute 
requiring a specific finding of natural progression.  


CONCLUSION OF LAW

The November 4, 1960, decision to deny service connection for 
a retinal degeneration was clearly and unmistakably 
erroneous; the decision is reversed and service connection is 
established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its March 18, 2008, memorandum decision the Court reversed 
a July 2006 Board decision and remanded the matter for 
expeditious issuance of a readjudicated decision amending a 
November 4, 1960, rating decision "so as to award service 
connection and provide for the appropriate disability rating, 
supported by an adequate statement of reasons and bases."  
The Court found that a determination of a clear implication 
that an increase in disability was due to natural progression 
of the disease did not suffice for the statutory requirement 
of 38 U.S.C. § 353.  It was noted that the medical 
examination reports before the rating agency in 1960 did not 
even contain a definitive diagnosis on the basis of which an 
assessment of the natural progression of the disease could be 
made and that a finding of aggravation was required.  The 
Court, citing Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994), further noted that "[w]hile establishing any 
reduction in disability rating for the appellant's condition 
on induction may be quite difficult, VA should address this 
issue in its role as factfinder."

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2007).  

In light of the findings of the Court, the November 4, 1960, 
rating decision denying service connection for retinal 
degeneration was clearly and unmistakably erroneous in 
failing to properly apply a statute requiring a specific 
finding of natural progression.  The Board finds the November 
4, 1960, rating decision denying service connection for 
retinal degeneration must be reversed and service connection 
is established.  To this extent, the issue developed for 
appellate review is granted.

Although the Court remanded the matter for expeditious 
issuance of a readjudicated decision amending a November 4, 
1960, rating decision awarding service connection and 
providing for the appropriate disability rating, these are 
not matters within the Board's present jurisdiction for 
appellate review.  The Board's jurisdiction is limited to 
review of issues on appeal.  38 C.F.R. § 20.101 (2007).  As 
the issue of appropriateness of an assigned disability rating 
has not been developed on appeal, it must first be addressed 
by the agency of original jurisdiction.  The veteran and his 
attorney should be appropriately notified of the appellate 
rights arising from any such decision.




ORDER

The November 4, 1960, rating decision denying service 
connection for retinal degeneration is reversed and service 
connection is established; to this extent the appeal is 
granted.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


